       Case 2:20-cv-00796-GBW-CG Document 61 Filed 04/22/21 Page 1 of 2


                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO



RICHARD HAERTLEIN,

      Plaintiff,

v.                                                           Civ. No. 20‐796 GBW/CG

AMERIFIELD, INC., et al.,

      Defendants.




               ORDER ADOPTING CHIEF MAGISTRATE JUDGE’S
           PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

      THIS MATTER is before the Court on the Chief Magistrate Judge’s Proposed

Findings and Recommended Disposition (the “PFRD”), filed April 6, 2021. Doc. 55. In

the PFRD, the Chief Magistrate Judge recommended that Plaintiff’s Opposed Motion for

Leave to Amend Complaint (doc. 40) be granted. Doc. 55 at 7. The parties were notified

that written objections to the PFRD were due within fourteen days. Id. at 7. No

objections have been filed and the deadline of April 20, 2021, has passed. The

recommendation of the Chief Magistrate Judge is therefore adopted by this Court.

      IT IS THEREFORE ORDERED that Plaintiff’s Opposed Motion for Leave to Amend

Complaint (doc. 40) is GRANTED.

      IT IS FURTHER ORDERED that Plaintiff shall file his Amended Complaint as a

separate entry on the docket by no later than May 5, 2021.
Case 2:20-cv-00796-GBW-CG Document 61 Filed 04/22/21 Page 2 of 2


IT IS SO ORDERED.




                                _____________________________________
                                GREGORY B. WORMUTH
                                UNITED STATES MAGISTRATE JUDGE
                                Presiding by Consent




                               2
